SENTENCIA
Conforme surge del expediente de este caso se trata del incumplimiento por el Alcalde de una ordenanza municipal (1) aprobada por la Asamblea Municipal de dicho municipio por sobre el veto del Alcalde, por virtud de cuya ordenanza se estableció como lugar oficial de reuniones de la Asamblea el mismo local del municipio que tradicionalmente se utilizaba *727para ello. (2) El Alcalde, por su parte, alega que ha provisto un lugar adecuado para las reuniones de la Asamblea distinto al designado por ésta con el fin de garantizar la seguridad de la propiedad pública de la Casa Alcaldía.
Los miembros de la Asamblea recurrieron al Tribunal Superior, Sala de Humacao, mediante recurso de mandamus en el que solicitan se obligue al Alcalde a cumplir con la orde-nanza en cuestión. El tribunal de instancia declaró el recurso sin lugar, sin celebración de vista, dictaminando que no pro-cede la expedición del auto de mandamus por exisitir un re-medio adecuado y eficaz en el curso ordinario de la ley, cual es el procedimiento que establece la Ley Municipal, Art. 107, según enmendado, 21 L.P.R.A. see. 1741, por lo cual los de-mandantes debían someter su caso ante la Comisión para Ven-tilar Querellas Municipales.(3)
Concedimos al Alcalde un término para que mostrara causa por la que no debíamos revocar la orden recurrida. Éste no ha comparecido.
La disposición que sirve de fundamento al tribunal sen-tenciador para desestimar la acción no es de aplicación a los hechos de este caso. Dispone que “ [c] uando en algún muni-cipio exista un estado de fricción entre la Asamblea Municipal y el Alcalde, a extremo tal que el crédito municipal o los asuntos públicos municipales sufran graves demoras o per-juicios, o corran el riesgo de sufrirlos, el Alcalde o la Asam-blea deberán rendir un informe sobre tal circunstancia al *728Gobernador, quien deberá ordenar a todos los jefes de de-partamentos que inmediatamente pongan a disposición de la Comisión para Ventilar Querellas Municipales toda la docu-mentación e información que tengan relativa a los asuntos públicos de dicho municipio. Inmediatamente que reciba el informe antes referido el Gobernador dará traslado del mismo a la referida Comisión.” Art. 107, según enmendado, 21 L.P.R.A. see. 1741.
Es claro que este procedimiento se aplica cuando existe entre el cuerpo legislativo municipal y el ejecutivo discrepan-cias profundas que entorpezcan e impidan el funcionamiento normal de los asuntos municipales. Esta no es la situación en el presente caso. Lo que ha ocurrido es que el Alcalde no per-mite que la Asamblea se reúna en el salón donde habitualmente lo ha hecho, y que, como hemos señalado, ha sido designado para tal fin por ordenanza cuya validez no se impugna. Ni el crédito municipal ni los asuntos públicos municipales están amenazados.
Procede por tanto revocar la sentencia recurrida y de-volver el caso al tribunal de instancia para la continuación de los procedimientos.
Así lo pronuncia y manda el Tribunal y certifica el Señor Secretario.
El Juez Asociado Señor Rigau disiente con opi-nión, a la cual se une el Juez Asociado Señor Díaz Cruz. El Juez Presidente Señor Trías Monge no intervino.
(Fdo.) Ernesto L. Chiesa

Secretario

—O—

 Ordenanza Municipal Núm. 8, Serie 1977-78.


La Ley Municipal dispone que las reuniones de la Asamblea serán públicas y se celebrarán en la Casa Alcaldía. Art. 14, según enmendado, 21 L.P.R.A. sec. 1156.


 Aunque el tribunal de instancia refirió a los demandantes a la Comisión para Ventilar Querellas Municipales, el procedimiento de ley exige que la Asamblea rinda un informe sobre el conflicto habido al Gober-nador, quien es el funcionario que habrá de dar traslado del asunto a la mencionada Comisión. Adviértase que en In re Ramírez v. Gobernador, 44 D.P.R. 329, 331 (1932), requerimos un acuerdo oficial de la Asamblea para iniciar el procedimiento administrativo entonces vigente sobre conflictos entre el Alcalde y la Asamblea Municipal.